DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03 August 2021.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 8, and 21-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubara et al. (U.S. 6,646,330).
Regarding Claim 1, Kubara et al. discloses a device comprising: 
a copper leadframe (copper leadframe 4/3/2, Figure 3, Column 4, Lines 15-22); 
a metal layer on at least a portion of the copper leadframe (metal layer 7, Figure 3, Column 4, Lines 65-67); and 

Regarding Claim 2, Kubara et al. further discloses that the portion of the leadframe includes a lead (lead 2/3, Figure 3).
Regarding Claim 7, Kubara et al. further discloses that the metal layer includes nickel, gold, silver, or a combination thereof (Column 4, Lines 65-67).
Regarding Claim 8, Kubara et al. further discloses that the metal oxide layer includes nickel oxide, gold oxide, silver oxide, or a combination thereof (Column 6, Lines 1-5).
Regarding Claim 21, Kubara et al. discloses a device, comprising: 
a lead frame including: 
a die pad (die pad 4, Figure 3); and 
a lead having (lead 3/2, Figure 3): 
a copper layer (copper layer 5, Figure 3, Column 4, Lines 15-22); 
a metal layer on the copper layer (metal layer 7, Figure 3, Column 4, Lines 65-67); and 
a metal oxide layer on the metal layer (metal oxide layer 7a, Figure 3, Column 6, Lines 1-5); and 
a molding compound encapsulating the die pad and a first portion of the lead, the molding compound in contact with the metal layer at the first portion of the lead (molding compound 11, first portion 3, Figure 3).
Regarding Claim 22, Kubara et al. further discloses that the metal oxide layer is not present at the first portion of the lead (metal oxide layer 7a, first portion of lead 3, Figure 3).
Regarding Claim 23, Kubara et al. further discloses that the metal oxide layer is present at a second portion of the lead not encapsulated by the molding compound (metal oxide layer 7a, second portion of lead 2, Figure 3).
Regarding Claim 24, Kubara et al. further discloses a semiconductor die positioned on the die pad (semiconductor die 9, die pad 4, Figure 3).
Regarding Claim 25, Kubara et al. further discloses that the metal layer includes nickel, gold, silver, or a combination thereof (metal layer 7, Figure 3, Column 4, Lines 65-67).
Regarding Claim 26, Kubara et al. further discloses that the metal oxide layer includes nickel oxide, gold oxide, silver oxide, or a combination thereof (metal oxide layer 7a, Figure 3, Column 6, Lines 1-5).
Claims 9, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (U.S. 5,329,158).
Regarding Claim 9, Lin discloses a device comprising: 
a copper leadframe (copper leadframe 14, Figure 3, Column 4, Lines 13-18); 
a metal oxide layer on at least a first portion of the copper leadframe (metal oxide layer 24, Figure 3, Column 4, Lines 39-41); and 
a tin layer on at least a second portion of the copper leadframe, the metal oxide layer being between the tin layer and the copper leadframe (tin layer 36, Figure 3, Column 6, Lines 1-6).
Regarding Claim 13, Lin further discloses a semiconductor die on the metal oxide layer (semiconductor die 20, metal oxide layer 24 or lead portion 16, Figure 3. Please note that the claim language does not require the semiconductor die to directly contact the metal oxide layer).
Regarding Claim 14, Lin further discloses a molding compound on the semiconductor die and at least a third portion of the metal oxide layer, the molding compound being adjacent to the tin layer (molding compound 12, semiconductor die 20, metal oxides layer 24, tin layer 36, Figure 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kubara et al. (U.S. 6,646,330) in view of Osenbach et al. (U.S. 7,368,326).
Regarding Claim 3, Kubara et al. further discloses that the solder wettability of the lead was tested with a tin-lead solder (Column 6, Lines 54-67), that solder wettability is important to the reliability of joints during surface mounting (Column 1, Lines 22-29), and that the copper/metal/oxide structure of the lead allows for diffusion from molten solder and therefore improves solder wettability (Column 3, Lines 3-7 and Column 9, Lines 1-6) but they does not explicitly disclose a tin layer on at least a portion of the metal 
Regarding Claim 4, Kubara et al. in view of Osenbach et al. further discloses that the metal layer is arranged on a first side of the copper leadframe (Kubara et al., metal layer 7, copper leadframe 4/3/2, Figure 3).
Regarding Claim 5, Kubara et al. in view of Osenbach et al. further discloses that the metal layer is arranged on a second side of the copper leadframe that is opposite the first side of the copper leadframe (Kubara et al., metal layer 7, copper leadframe 4/3/2, Figure 3).
Regarding Claim 6, Kubara et al. in view of Osenbach et al. further discloses a molding compound on at least a second portion of the metal oxide layer (Kubara et al., molding compound 11, metal oxide layer 7a, Figure 3).
Regarding Claim 9, Kubara et al. discloses a device comprising: 
a copper leadframe (copper leadframe 4/3/2, Figure 3, Column 4, Lines 15-22); 
a metal oxide layer on at least a first portion of the copper leadframe (metal oxide layer 7a, Figure 3, Column 6, Lines 1-5); and 

However, they do not explicitly disclose a tin layer on at least a second portion of the copper leadframe wherein the metal oxide layer is between the tin layer and the copper leadframe.
Kubara et al. discloses that the solder wettability of the lead was tested with a tin-lead solder (Column 6, Lines 54-67), that solder wettability is important to the reliability of joints during surface mounting (Column 1, Lines 22-29), and that the copper/metal/oxide structure of the lead allows for diffusion from molten solder and therefore improves solder wettability (Column 3, Lines 3-7 and Column 9, Lines 1-6) Osenbach et al. discloses a similar device wherein a tin solder layer is on at least a portion of a silver/tin layer plated on a copper lead frame (tin layer 240, silver layer 230, copper leadframe 250, tin solder layer 350-2, Figures 2 and 3a, Column 6, Lines 50-60 and Column 7, Lines 53-60). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use a tin solder for surface mounting of the device and therefore form an additional tin layer on at least a second portion of the copper leadframe wherein the metal oxide layer is between the additional tin layer and the copper leadframe in Kubara et al. in view of Osenbach in order to form a reliably surface mounted device (Kubara et al., Column 1, Lines 22-29) with a known used solder (Osenbach et al. Column 7, Lines 53-60).
Regarding Claim 10, Kubara et al. in view of Osenbach et al. further discloses a first metal layer on at least a third portion of the copper leadframe, the first metal layer 
Regarding Claim 11, Kubara et al. in view of Osenbach et al. further discloses that the first metal layer includes silver and the metal oxide layer includes silver oxide (Kubara et al., Column 4, Lines 65-67 and Column 6, Lines 1-5).
Regarding Claim 12, Kubara et al. in view of Osenbach et al. further discloses a second metal layer between the first metal layer and the copper leadframe (Kubara et al., Column 4, Lines 37-44).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Abbigale Boyle whose telephone number is 571-270-7919.  The Examiner can normally be reached from 11 A.M to 7 P.M., Monday through Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Zandra Smith, can be reached at 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance form a USPTO Customer Service Representative 


					Abbigale Boyle 
Examiner, Art Unit 2816
/ABBIGALE A BOYLE/Examiner, Art Unit 2816                                                                                                                                                                                                        
/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816